Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The after-final amendment filed on March 3, 2022 is entered.
Claims 1-3, 5-18 are allowed.
The following is an examiner’s statement of reasons for allowance.
The closest cited prior art of record, US 2012/0113356, fails to fairly teach or suggest, even in view of KR 20160038831 and US 2016/0245970, the viewer-side polarizing plates for liquid crystal display devices, comprising the respective specific combinations of laminate structure, layer functions and optical characteristics, as presently amended.
See Applicant’s arguments in the response filed on November 5, 2021, and the showing of unexpectedly superior results using comparative data in the specification (E1-E8 (Examples 1-8) compared with CE1-CE4 (Comparative Examples 1-4), Table 1 [00128] (Table 2 [00132])) in terms of minimal levels of rainbow mura during both the operating and non-operating states of the liquid crystal display device in which the viewer-side polarizing plate was used (optical display device [00133], substitute specification).  
CN 109891281 B is the CN patent family member that issued.
KR 101963005 B1 is the KR patent family member that issued.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782